
	

115 HR 1665 : Disaster Declaration Improvement Act
U.S. House of Representatives
2017-05-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS1st Session
		H. R. 1665
		IN THE SENATE OF THE UNITED STATES
		May 4, 2017Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To ensure that Administrator of the Federal Emergency Management Agency considers severe local
			 impact in making a recommendation to the President for a major disaster
			 declaration.
	
	
 1.Short titleThis Act may be cited as the Disaster Declaration Improvement Act. 2.Local impactIn making recommendations to the President regarding a major disaster declaration, the Administrator of the Federal Emergency Management Agency shall give greater weight and consideration to severe local impact or recent multiple disasters. Further, the Administrator shall make corresponding adjustments to the Agency’s policies and regulations regarding such consideration. Not later than 1 year after the date of enactment of this section, the Administrator shall report to the Committee on Transportation and Infrastructure of the House of Representatives and the Committee on Homeland Security and Governmental Affairs of the Senate on the changes made to regulations and policies and the number of declarations that have been declared based on the new criteria.
		
	Passed the House of Representatives May 3, 2017.Karen L. Haas,Clerk
